DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over L. Liang et al. (A Novel Broadband EBG Using Multi-period Mushroom-like Structure) in view of Grelier et al. (2013/0249762).
Claim 1, Liang discloses an antenna device for multiband GNSS (Figs. 1-2, 7), the device comprising: 
an antenna (patch, see page 3, under section C); and 
a high impedance surface (top layer or patch layer, see Figs. 1-2) comprising: 

a separate second region (small square patches region, Fig. 7), with at least one resonant element of a second resonant frequency, for operating at a second frequency range (see page 3, under section IV., …the EBG structure with small patch works when the frequency is higher than 5GHz…) different from the first frequency range; and 
a ground plane (bottom layer, see Figs. 1-2 and see page 1, under section I., …ground plane…); 
wherein the first and second regions are split along a substantially straight line (see Fig. 7, the large patches units and the small patches units are split in the middle or center in Z direction); 
wherein the first region comprises a first half of the conductive layer and the second region comprises a second half of the conductive layer (see Fig. 7, the first region and the second region are in half).
Thus, Liang discloses the invention substantially as claimed, but does not disclose a circularly polarised antenna device comprises a spiral antenna.
However, In the same field of endeavor, Grelier discloses a circularly polarised antenna device comprises spiral antenna with different rectangle size shapes (342 and 343, Fig. 1) in order to provide a wide band of operating frequencies for applications that required broadband transmitter and receiver device (see P[0001]-[0002]).

Claim 3, Liang discloses the device of claim 1, wherein the at least one resonant element of a first resonant frequency comprises a periodic array of conductive resonant elements of a first size (an array of large patches units, see Fig. 7) and the at least one resonant element of a second resonant frequency comprises a periodic array of conductive resonant elements of a second size (an array of small patches units, see Fig. 7) different from the first size.
Claim 4, Liang in view of Grelier discloses the wherein the periodic arrays of resonant elements comprise periodic arrays of one of: rectangles (rectangles, see Grelier), hexagons, slots, spirals, Jerusalem crosses or fractal shapes.
Claim 5, Liang discloses the device of claim 3, further comprising a plurality of vias connecting the conductive layer to the ground plane (see Figs. 1-2 and page 1, under section II., …vertical conducting vias….).
Claim 6, Liang discloses the device of claim 1, wherein the high impedance surface further comprises a dielectric material (dielectric board, see Fig. 1) coupled between the conductive layer and the ground plane.
Claim 7, Liang in view of Grelier discloses the claimed invention except for wherein the dielectric material comprises one of Teflon, ceramic, alumina, or a quartz based material. It would have been obvious to one of ordinary skill before the effective 
Claim 8, Liang in view of Grelier discloses the device of claim 6, wherein the operating frequency band of the antenna is proportional to the dielectric constant and the thickness of the dielectric material (see P[0035], [0038]-[0039] of Grelier).
Claim 9, Liang in view of Grelier discloses the device of claim 8, wherein the dielectric constant and/or the thickness of the dielectric material are adapted for the antenna to operate over multiple allocated frequency bands (see P[0035], [0038]-[0039] of Grelier).
Claim 10, Liang in view of Grelier discloses the claimed invention except for wherein the spacing between the multiple frequency bands comprises a ratio of 1:1.2 or less. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide a spacing between the multiple frequency bands comprises a ratio of 1:1.2 or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claim 15, Liang in view of Grelier discloses the claimed invention except for wherein the thickness of the device comprises λo/30. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide thickness of the device comprises λo/30, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim 18, Liang in view of Grelier discloses the claimed invention except for a plurality of antenna devices. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide a plurality of antenna devices, since it has held that mere duplication of the essential working parts of a device involves only routine skill in the art.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over L. Liang et al. (A Novel Broadband EBG Using Multi-period Mushroom-like Structure) in view of Grelier et al. (2013/0249762) and further in view of U.R. Kraft (Polarisation properties of small printed spiral antennas with four resistively loaded arms). 
Liang in view of Grelier discloses the claimed invention except for a lumped resistor acting as a termination. In the same field of endeavor, Kraft discloses a lumped resistor acting as a termination (see, page 132, section 2). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide a lumped resistor coupled between the spiral antenna and the ground plane of Liang in view of Grelier, as taught by Kraft, in order to minimize current wave reflections for ensuring sufficient attenuation of the reflected current waves but avoids serious degradations of the antenna gain.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over L. Liang et al. (A Novel Broadband EBG Using Multi-period Mushroom-like Structure) in view of Grelier et al. (2013/0249762) and further in view of T.E. Morgan (Spiral antennas for ESM).
Claims 12-13, Liang in view of Grelier discloses the claimed invention except for a wideband matching circuit comprises a marchand balun positioned below the high impedance surface. In the same field of endeavor, Morgan discloses a spiral antenna with a wideband matching circuit comprises a marchand balun (page 247, left-handed column) positioned below the high impedance surface (see Fig. 1). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide a marchand balun positioned below the high impedance surface of Liang in view of Grelier, as taught by Morgan, in order to achieve good amplitude and phase balance, furthermore, to extend the antenna bandwidth of up to 9:1 and more.
Claim 14, Liang in view of Grelier discloses the claimed invention except that a meandered spiral antenna instead of archimedean spiral. Morgan shows that a meandered spiral antenna (Fig. 5) is an equivalent structure known in the art (see Figs. 2-5). Therefore, because these two spiral antenna were art-recognized equivalents before the effective filing date of the claimed invention was made, one of ordinary skill in the art would have found it obvious to substitute the meandered spiral antenna for the spiral antenna.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        2/18/21